*57OPINION
MURPHY, Justice.
Appellant was charged with possession of marijuana. After his motion to suppress was denied, he entered a plea of nolo con-tendere and was sentenced to ten days confinement in the Harris County Jail, which was probated for six months. In two points of error appellant challenges the denial of his motion to suppress. We affirm.
It is unnecessary for us to address the merits of appellant’s two grounds of error, for it is clear that appellant has waived his right to appeal the issues raised therein. In Helms v. State, 484 S.W.2d 925 (Tex.Crim.App.1972), the Court of Criminal Appeals held that “[wjhere a plea of guilty is voluntarily and understandingly made, all nonjurisdictional defects including claimed deprivation of federal due process are waived.” Helms v. State, 484 S.W.2d at 927. This rule applies with equal force to pleas of nolo contendere where the record does not reflect that a plea bargain was made. Christal v. State, 692 S.W.2d 656, 658-59 (Tex.Crim.App.1985) (Opinion on Motion for Rehearing).
We have reviewed the record in this case and find no evidence that appellant’s plea of nolo contendere was entered pursuant to a plea bargain. We are bound, therefore, by the rule in Helms and hold that absent proof in the record of a plea bargain, appellant has preserved no error and therefore nothing is presented to this court for review.
The judgment of the trial court is affirmed.
The judgment of the trial court is affirmed.